112 F.3d 517
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose Guadalupe PONTAZA-PERALTA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70511.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 25, 1997.

Before:  BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Jose Guadalupe Pontaza-Peralta, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals' dismissal of his appeal from an immigration judge's decision denying his application for suspension of deportation.  We deny the petition for review.


3
The BIA dismissed Pontaza-Peralta's appeal solely on the ground that his failure to appeal the immigration judge's finding that he lacked good moral character precluded him from establishing eligibility for suspension of deportation.


4
Pontaza-Peralta contends that this court should grant his petition because he would suffer extreme hardship if deported.  He also contends that the immigration judge erred in finding that he lacked good moral character.  These issues are not properly before us because our "review is limited to the decision of the BIA."   See Elnager v. INS, 930 F.2d 784, 787 (9th Cir.1991) (citations omitted).  Accordingly, we deny the petition for review.


5
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3